            Case 1:21-cv-11124-DJC Document 15 Filed 07/29/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 COXCOM, LLC,

                        Plaintiff,                 Case No. 1:21-cv-11124-DJC

        v.                                         ECF Case

 SUPER TOWERS, INC., ET AL.,

                        Defendants.



               DEFENDANTS’ MOTION TO EXTEND THE TIME TO FILE
             AN ANSWER OR OTHERWISE RESPOND TO THE COMPLAINT

        Defendants Super Towers, Inc. (“Super Towers”) and WNAC, LLC (“WNAC”)

 (jointly “Defendants”) respectfully request a thirty day extension of the deadline for

 Defendants to answer or otherwise respond to the Plaintiff’s Complaint. The answer or

 response to the Complaint is currently due Friday, July 30, 2021. If granted, the new deadline

 would be August 30, 2021.

        As grounds for their motion, Defendants state the following:

       1.       Coxcom, LLC (“Cox”) served letters to Defendants and Mission Broadcasting

raising the issue of potential breach and dispute over applicable rates on December 29, 2020, and

again on January 12, 2021. Defendants responded promptly in January 2021.

       2.       Cox did not follow up until filing a complaint on July 7, 2021.

       3.       Super Towers and WNAC were served on July 9, 2021.

       4.       Super Towers and WNAC are being indemnified by Mission Broadcasting, Inc.

(“Mission”) in connection with this matter, and needed time to make the indemnification request,

as well as formalize the representation.
            Case 1:21-cv-11124-DJC Document 15 Filed 07/29/21 Page 2 of 3




       5.       On Monday, July 26, 2021, counsel for Cox and counsel for Super Towers and

WNAC met and conferred about an extension of time for Defendants to respond to the

Complaint. The Parties agreed jointly to an extension until August 9th, with the understanding

that Super Towers and WNAC may ultimately seek a longer extension.

       6.       Scheduling difficulties, including summer vacation plans and other matters, have

contributed to delays.

       7.       Further, Super Towers is in the process of retaining local counsel.

       8.       Extensions of time to answer or otherwise respond to a complaint are routinely

granted. See, Diaz v. Drew, 253 F. Supp. 3d 369, 374 (D. Mass. 2017) (granting Defendants

motion for an extension of time to respond to the complaint); Niemic v. Maloney, 409 F. Supp.

2d 32, 37 (D. Mass. 2005) (Recognizing that the Court had granted Defendants three extensions

of time to answer the complaint for reasons including “various scheduling difficulties brought

about by vacation plans, illness and counsel's work on other cases.”)

       WHEREFORE, Defendants respectfully request that this Honorable Court extend the

deadline for Defendants to answer or otherwise respond to the Complaint until August 30, 2021.
          Case 1:21-cv-11124-DJC Document 15 Filed 07/29/21 Page 3 of 3




                                                      Respectfully submitted,

                                                      Super Towers, Inc. and WNAC, LLC

                                                      By their attorneys,

                                                      /s/ Kristina R. Cary
                                                      Kristina R. Cary
                                                      MA BBO#688759
                                                      kristina.cary@kirkland.com
                                                      KIRKLAND & ELLIS LLP
                                                      200 Clarendon Street
                                                      Boston, MA 02116
                                                      Tel: (617) 385-7500
                                                      Fax: (617) 385-7501

                                                      Matthew Solum*
                                                      Brittney Nagle*
                                                      Kirkland & Ellis LLP
                                                      601 Lexington Avenue
                                                      New York, NY 10022
                                                      Tel: (212) 446-4688
                                                      Email: msolum@kirkland.com
                                                      *pro hac vice forthcoming

Dated: July 29, 2021

                               Local Rule 7.1(a)(2) Certification

       On July 26, 2021, counsel for Defendants conferred with counsel for Plaintiffs about this
motion and counsel for Plaintiffs indicated that Plaintiffs would not assent to this motion.

                                                      /s/ Kristina R. Cary




                                 CERTIFICATE OF SERVICE

        I, Kristina R. Cary, hereby certify that this document filed through the ECF system will
be sent electronically to registered participants as identified on the Notice of Electronic Filing
and paper copies will be sent to those indicated as non-registered participants on July 29, 2021.

                                                              /s/ Kristina R. Cary
                                                                  Kristina R. Cary
